ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Sikorsky Aircraft Corporation                 ) ASBCA No. 62382
                                              )
Under Contract No. W58RGZ-12-D-0183           )

APPEARANCES FOR THE APPELLANT:                   Stephen J. McBrady, Esq.
                                                 Jonathan M. Baker, Esq.
                                                  Crowell & Moring LLP
                                                  Washington, DC

                                                 John W. Chierichella, Esq.
                                                  Sheppard, Mullin, Richter & Hampton LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 LTC Abraham L. Young, JA
                                                 Harry M. Parent, III, Esq.
                                                 Zachary F. Jacobson, Esq.
                                                  Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 1, 2022



                                           DAVID D’ALESSANDRIS
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 62382, Appeal of Sikorsky
Aircraft Corporation, rendered in conformance with the Board’s Charter.

      Dated: March 1, 2022




                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals




                                         2